department of the treasury internal_revenue_service tax_exempt_and_government_entities_division te_ge exempt_organization examinations uil date number release date legend org name of organization address address of org org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely vicki l hansen acting director eo examinations letter catalog number 34801v schedule number or exhibit 886-a form rev date explanations of items name of taxpayer org inc year period ended april 20xx april 20xx tax identification_number form_990 num legend org name of organization property name of property year xx num identifying number parent name of parent whether the organization qualifies for exemption from federal_income_tax as an organization described in sec_501 of the code issues org a c tax exempt_organization was resulted of a prior irs audit in 19xx prior to 19xx audit org was tax exempted under c private social_club facts both org and parent are located at same address at address of parent per interview with org officers and manager org is the legal owner of the property of address of parent org is controlled by board_of parent org has two halls available for rental the maximum capacity of upper hall is limited to people and lower hall pincite both halls are available for rent to the general_public and parent members at same price in addition the clubroom bar kitchens and staffs are available for rent to the general_public and parent members in connection with the hall rentals org may also provide catering services to the renters per interview with the manager majority of rental income and catering service revenue were from general_public the organization also advertised reception hall rentals at local bridal service newspaper during the examination process the officers were not able to provide membership information or member listings no membership fees were charged and reported on the form_990 return per interview with the officers and the manager it is determined org does not have members on its own but parent does org also operates a bar which is opened to parent’s members and general_public per interview with the officers and the manager the bar is mainly utilized by parents members during examination process the poa believe that prior audit may have created a safe-haven for this audit poa agreed to provide final finding by july 20xx poa did not provide any information by july 20xx on august 20xx agent called cpa and requested poa to provide safe-haven findings in writing or provide form_1120 for fiscal_year 20xx and 20xx by august 20xx as of september gna 20xx poa has not provide any information requested for or contact agent for extension form 886-a catalog number 20810w - page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date name of taxpayer org inc year period ended april 20xx april 20xx form_990 tax identification_number num explanations of items law sec_501 of the code describes certain fraternal beneficiary societies orders or associations which are exempt from taxation under sec_501 of the code the exemption applies to fraternal organizations which operate under the lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and which provide for the payment of life sick accident or other_benefits to members of the organizations or their dependents sec_39 -1 of regulation sec_118 made applicable under the code by virtue of treasury_decision c b provides that ‘operating under the lodge system’ means carrying on activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like on the basis of the facts in the instant case it is held that the association is not operating_under_the_lodge_system or for the exclusive benefit of the members of an organization so operating accordingly such association is not entitled to exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of sec_1_501_c_8_-1 of the income_tax regulations states that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like in order to be exempt it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits revrul_84_48 1984_1_cb_133 holds sec_501 of the code provides for the exemption from federal_income_tax of fraternal beneficiary societies orders or associations that operate under the lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and that provide for the payment of life sick accident or other_benefits to the members of such societies or their dependents the term other_benefits as used in sec_501 of the code is limited by the type of benefit specified in that section it is applicable only to those benefits which are of a like_kind and nature to those enumerated historically sick benefits have been understood to include benefits designed to compensate for loss of income during a period of illness and accident benefits have been understood to encompass benefits payable due to a loss of earning power resulting from an injury for a benefit to be of a like_kind and nature to sick or accident benefits and therefore to be included within the term other_benefits under sec_501 of the code the benefit must be similar in nature to protection designed to compensate for expenses resulting from bodily injury or loss of earning power national union v marlow f indicates what constitutes a fraternal beneficiary society a fraternal-beneficial society would be one whose members have adopted the the case held in part same or a very similar calling avocation or profession or who are working in union to accomplish some form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer tax identification_number year period ended april 20xx april 20xx org inc worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an associations for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged make a practice of assisting their sick and disabled members and of extending substantial aid to the families of deceased members their work is at the same time of a beneficial and fraternal character because they aim to improve the condition of a class of persons who are engaged in a common pursuit and to unite them by a stronger bond of sympathy and interest many of these associations form_990 num philadelphia reading relief association v commissioner b t a pincite provides that the organization was denied exemption because it lacked the necessary fraternalistic element the court noted the association's membership consisted of individuals whose vocations were as numerous and diverse as the classifications of jobs of a railroad company membership was open to all employees of the company the only motive for the association's existence was a mercenary one to provide insurance benefits and the organization had neither lodges rituals ceremonials nor regalia commonly associated with fraternal associations taxpayer position the organization was audited in 19xx by internal_revenue_service exempt_organization division the organization was converted form c to c as result of audit since then the organization has been operated as it was in 19xx none of activities were changed or organization structures were changed since 19xx audit the poa believe that prior audit may have created a safe haven for this audit possible safe haven poa agreed to provide final finding by 20xx government position in order to qualify for exemption under section code sec_501 and code sec_501 if it operates under the lodge_system for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and it provides for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents operating_under_the_lodge_system requires at a minimum two active entities a parent and a subordinate activities must be carried_out_under a form of organization that comprises local branches called lodges chapters and the like the local branches must be chartered by the parent organization and largely self- governed see sec_1_501_c_8_-1 of the income_tax regulations you are similar to the two organizations described in revrul_63_190 and revrul_55_495 that were denied exemption under sec_501 of the code because like these organizations you have not of demonstrated that you operate under the lodge_system during field_examination on july go form 886-a catalog number 20810w - page_ publish no irs gov department of the treasury-internal revenue service name of taxpayer schedule number or exhibit form 886-a rev date explanations of items year period ended april 20xx april 20xx org inc 20xx you did not prove that the activities are carried on under a form of organization that comprises local branches that are chartered by a parent organization and that are largely self-governing tax identification_number form_990 num furthermore you have not proven that it carry on fraternal activities that are required under sec_501 of the code you failure to provide membership information during the examination process per interview with the facility manager and officers of your organization it is determined your organization does not have members an additional requirement of sec_501 of the code is that an organization provide for the payment of life sick accident or other_benefits to members of such society order or association or their dependents during the examination process your organization has not demonstrated that your organization provided for the payment of life sick accident or other_benefits to your members or their dependents or the members and dependents of other c organization when asked whether you provide for the payment of life sick or accident insurance you responded that you did not provide for the payment of life sick or accident insurance conclusion based on the facts and the law presented above we have determined that you do not meet the requirements for tax exemption under sec_501 of the code as a fraternal beneficiary society operating_under_the_lodge_system that provides life sick accident or other_benefits to members you do not have a fraternal purpose do not operate under the lodge_system and you do not provide life sick accident or other_benefits to members accordingly you do not qualify for exemption as an organization described in sec_501 of the code your exemption under sec_501 of the internal_revenue_code is revoked effective may ist 20xx the first day of the year that we determined that you are not operated exclusively for exempt purposes you are required to file forms and pay federal_income_tax for all years beginning after may ist 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
